Cite as 2016 Ark. App. 328


                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-15-786


                                                OPINION DELIVERED JUNE 22, 2016

 LACRESHA N. PUGH-HAYES                         APPEAL FROM THE BRADLEY
                   APPELLANT                    COUNTY CIRCUIT COURT,
                                                [NO. CR-2005-82-1]
 V.
                                                HONORABLE SAM POPE,
                                                JUDGE
 STATE OF ARKANSAS
                                 APPELLEE       REBRIEFING ORDERED



                          ROBERT J. GLADWIN, Chief Judge

       On September 11, 2006, in the Bradley County Circuit Court, appellant Lacresha

Pugh-Hayes pled guilty to violating the Arkansas hot check law. She was granted probation

for a period of ten years, with five years supervised and five years unsupervised. Appellant

was charged with committing the offense of third degree domestic battery on or about

March 6, 2014. On August 25, 2014, appellant again appeared before the Bradley County

Circuit Court and pled guilty to the domestic-battery charge. Her sentencing was deferred

for twelve months, with the term ending on August 25, 2015, if she strictly complied with

the ordered conditions.

       The State initially filed a petition to revoke on September 4, 2012, alleging that

appellant was in violation because she failed to report as required; failed to pay supervision

fees; failed to pay court costs; and failed to pay restitution. An order to show cause was
                                  Cite as 2016 Ark. App.

issued the same day. On August 28, 2014, the trial court rescinded the order to show cause

and allowed appellant to continue making payments.

       The State filed new petitions to revoke with amended violation reports on February

12, April 2, and May 22, 2015. The hearing on July 20, 2015, was the final hearing regarding

allegations of violating her probation terms. On July 20, 2015, the trial court found that

appellant was in violation of the probation terms, revoked her probation, and sentenced

appellant to six years in the Arkansas Department of Correction.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules

of the Arkansas Supreme Court and Court of Appeals, Hayes’s counsel filed a motion to

withdraw, arguing that an appeal in this case is wholly without merit. This type of motion

must be accompanied by an abstract and a brief referring to everything in the record that

might arguably support an appeal, including all motions, objections, and requests decided

adversely to appellant, as well as a statement of reasons why none of those rulings would be

a meritorious ground for reversal. Ark. Sup. Ct. R. 4-3(k). Hayes was provided with a copy

of her counsel’s brief and was notified of her right to file a list of points on appeal within

thirty days, but she has not done so.

       Hayes’s counsel states in her brief that there were only two adverse rulings at the

revocation hearing—the revocation itself and appellant’s request for two weeks to surrender

into custody. However, our review of the record reveals that appellant filed multiple

pleadings pro se subsequent to the revocation hearing that were neither ruled on by the

circuit court nor addressed by Hayes’s counsel. Based on these omissions, we order

rebriefing in accordance with Anders, supra, and Rule 4-3(k).
                                              2
                                  Cite as 2016 Ark. App.

       Additionally, we note that these postrevocation pleadings, which include a motion

for rehearing, a motion for release on bond for emergency consideration, and a motion for

discovery are not included in the addendum. Rule 4-2(a)(8) (2015) of the Arkansas Supreme

Court and Court of Appeals requires that an addendum contain all the relevant orders,

pleadings, documents, and exhibits in the record that are essential to an understanding of

the case.

       Based on the above, we order rebriefing and allow Hayes’s counsel thirty additional

days in which to file a substituted brief, abstract, and addendum to cure any and all

deficiencies. Ark. Sup. Ct. R. 4-2(b)(3).

       Rebriefing ordered.

       HOOFMAN and BROWN, JJ., agree.
       Margo D. Warner, for appellant.
       No response.




                                            3